Name: Council Decision (CFSP) 2018/1945 of 10 December 2018 amending Decision 2010/231/CFSP concerning restrictive measures against Somalia
 Type: Decision
 Subject Matter: politics and public safety;  international security;  European construction;  international affairs;  civil law;  Africa;  criminal law
 Date Published: 2018-12-11

 11.12.2018 EN Official Journal of the European Union L 314/61 COUNCIL DECISION (CFSP) 2018/1945 of 10 December 2018 amending Decision 2010/231/CFSP concerning restrictive measures against Somalia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 26 April 2010, the Council adopted Decision 2010/231/CFSP (1). (2) On 14 November 2018, the United Nations Security Council adopted Resolution 2444 (2018). This Resolution notes that one of the listing criteria under Resolution 1844 (2008) is engaging in or providing support for acts that threaten the peace, security or stability of Somalia, and decides that such acts may also include but are not limited to planning, directing or committing acts involving sexual and gender-based violence. (3) Decision 2010/231/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 2 of Decision 2010/231/CFSP, the first indent is replaced by the following:  engaging in, or providing support for, acts that threaten the peace, security or stability of Somalia, where such acts include, but are not limited to: (i) planning, directing or committing acts involving sexual and gender-based violence; (ii) acts that threaten the peace and reconciliation process in Somalia; (iii) acts that threaten the Federal Government of Somalia or AMISOM by force,. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 10 December 2018. For the Council The President F. MOGHERINI (1) Council Decision 2010/231/CFSP of 26 April 2010 concerning restrictive measures against Somalia and repealing Common Position 2009/138/CFSP (OJ L 105, 27.4.2010, p. 17).